     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:18-cv-01438-SKO
     Regina Evanovich,                                 )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )    (Doc. 19)
12                                                     )
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 09/27/2019 to 10/27/2019, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1
                                            Respectfully submitted,
 2
 3   Dated: September 23, 2019                     PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                        By: /s/ Jonathan Omar Pena
 5
                                           JONATHAN OMAR PENA
 6                                         Attorneys for Plaintiff

 7
 8
     Dated: September 24, 2019              MCGREGOR W. SCOTT
 9                                          United States Attorney
                                            DEBORAH LEE STACHEL
10                                          Regional Chief Counsel, Region IX
11                                          Social Security Administration

12
                                        By: */s/ Michael Marriott
13                                         Michael Marriott
14                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
15                                         (*As authorized by email on 09/24/2019)
16
17                                             ORDER
18
19            Based on the parties’ above-stipulation (Doc. 19), and for good cause shown under Fed.

20   R. Civ. P. 16(b)(4), IT IS HEREBY ORDERED that Plaintiff is granted an extension of time, up

21   to and including October 27, 2019, to serve her Confidential Letter Brief.

22            All other deadlines set forth in the Scheduling Order (Doc. 8) are modified accordingly.
23
     IT IS SO ORDERED.
24
25   Dated:     September 24, 2019                                /s/   Sheila K. Oberto            .
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28



                                                  2
